                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION
                                                                                           FILED
                                                                                    Scott L. Poff, Clerk
                                                                                 United States District Court


 MARY ELIZABETH NOLAND,                                                      By CAsbell at 4:03 pm, Mar 31, 2020




                Plaintiff,                                  CIVIL ACTION NO.: 2:19-cv-127

        v.

 IRA SUDMAN, et al.,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       For the reasons set forth below, the Court DENIES Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis. Doc. 2. Additionally, I RECOMMEND the Court DISMISS this

action, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENY Plaintiff leave to appeal in forma pauperis.

                                        BACKGROUND

       Plaintiff filed this action pro se, making various allegations against Defendants, utilizing

the form for a “Complaint for Employment Discrimination.” Doc. 1-1. Plaintiff checks various

boxes on the form as bases for jurisdiction, including Title VII, the ADEA, and the ADA, and

also states that she relies on other federal laws concerning “mandated reports.” Id. at 3. Plaintiff

checks every box concerning the discriminatory conduct about which she complains (i.e., failure

to hire, termination, failure to promote, failure to accommodate disability, unequal terms and

conditions of employment, retaliation). Id. at 4. In the section of the form where Plaintiff is

directed to describe the facts of her case, Plaintiff makes vague complaints about other

employees failing to perform their required duties and that the other employees are not
responsive to Plaintiff’s criticisms. Id. at 5. Plaintiff also complains about supervisors and

directors at “Bright from the Start Georgia Department of Early Care and Learning Consultants”

are disrupting Plaintiff’s work. Id. Plaintiff attaches to her Complaint letters to the Court and

certain EEOC filings. Docs. 1-1, 1-2, 1-3, 1-4, 1-5. As relief, Plaintiff wants the “administrative

groups that issue the Quality Guides for Instruction, Learning Environment, etc. to know what

has happened in each position where [Plaintiff] was not retained as an employee.” Id. at 6.

Plaintiff also asks for “financial relief” and to be able to “buy all retirement lost and work.” Id.

                                    STANDARD OF REVIEW

       Under 28 U.S.C. § 1915(a)(1), the Court may authorize the filing of a civil lawsuit

without the prepayment of fees if the plaintiff submits an affidavit that includes a statement of all

of his assets and shows an inability to pay the filing fee and also includes a statement of the

nature of the action which shows that he is entitled to redress. Even if the plaintiff proves

indigence, the Court may dismiss the action if it is frivolous, malicious, or fails to state a claim

upon which relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B)(i)–(ii); Mehmood v. Guerra, 783

F. App’x 938, 940 (11th Cir. 2019) (“[U]nder § 1915(e), district courts have the power to screen

complaints filed by all IFP litigants, prisoners and non-prisoners alike.”).

       When reviewing a complaint on an application to proceed in forma pauperis, the Court is

guided by the instructions for pleading contained in the Federal Rules of Civil Procedure. See

Fed. R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other things] . . .

a short and plain statement of the claim showing that the pleader is entitled to relief.”); Fed. R.

Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each limited to a single set

of circumstances). A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v.




                                                  2
Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may

be granted, a complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain

“more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not” suffice. Twombly, 550 U.S. at 555.

       In performing its review, the Court is mindful that the pleadings of unrepresented parties

are held to a less stringent standard than those drafted by attorneys and, therefore, must be

liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiff’s

unrepresented status will not excuse mistakes regarding procedural rules. McNeil v. United

States, 508 U.S. 106, 113 (1993).

                                          DISCUSSION

I.     Denial of Leave to Proceed in Forma Pauperis and Dismissal of Complaint for
       Failure to State a Claim upon Which Relief may be Granted

       Plaintiff’s Complaint does not state a claim upon which relief can be granted. The

Complaint does not comply with the Federal Rules of Civil Procedure’s requirements for

pleading. Under those Rules, the complaint must identify each of the laws the plaintiff claims

that the defendant has violated in separate counts of the complaint, and for each count, identify in

separate numbered paragraphs the pertinent facts which support the contention that the defendant

acted in violation of that law. The complaint should be a “short and plain statement” of

Plaintiff’s claims against the named Defendants.

       Plaintiff’s Complaint does not set forth the basis of Plaintiff’s purported claims. Plaintiff

alleges vaguely that she is dissatisfied with the work of other employees at her place of

employment and the conduct of her supervisors and directors, but Plaintiff fails to allege any



                                                 3
facts supporting legal claims against the named Defendants in this action. Plaintiff’s Complaint

suggests she was discriminated against based on race, gender, national origin, age, and disability

but provides no facts in support of any of those claims. Plaintiff’s Complaint lacks “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft,

556 U.S. at 678. Indeed, Plaintiff’s Complaint consists almost entirely of “labels and

conclusions,” which are insufficient under the Federal Rules of Civil Procedure.

        For all of these reasons, the Court DENIES Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis in this Court, and I RECOMMEND that the Court DISMISS this action for

failure to state a claim.

II.     Leave to Appeal in Forma Pauperis

        The Court should also deny Plaintiff leave to appeal in forma pauperis. Though Plaintiff

has not yet filed a notice of appeal, it is proper to address these issues in the Court’s order of

dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal of party proceeding in

forma pauperis is not taken in good faith “before or after the notice of appeal is filed”).

        An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,




                                                   4
314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s claims, there are no non-frivolous issues to

raise on appeal, and an appeal on these claims would not be taken in good faith. Thus, the Court

should DENY Plaintiff in forma pauperis status on appeal.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS this action,

DIRECT the Clerk of Court to enter the appropriate judgment of dismissal and to CLOSE this

case, and DENY Plaintiff leave to proceed in forma pauperis on appeal. I DENY Plaintiff’s

Motion for Leave to Procced in Forma Pauperis in this Court. Doc. 2.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).




                                                  5
        Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 31st day of March,

2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 6
